Citation Nr: 0003139	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served with the Philippine Commonwealth Army, 
United Stated Armed Forces of the Far East (USAFFE), from 
August 1941 to June 1946.  

This appeal arises from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
post-traumatic stress disorder.  


FINDING OF FACT

The claims folder does not contain a diagnosis of post-
traumatic stress disorder.


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of nexus between an in-service injury or disease and a 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998).  For purposes of determining 
whether a claim is well grounded, the evidence is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)).  Where the determinative issue involves either 
medical etiology (such as with respect to a nexus between a 
current condition and an in-service disease or injury) or a 
medical diagnosis (such as with respect to a current 
disability), competent medical evidence is generally required 
to fulfill the well-grounded-claim requirement of section 
5107(a) that the claim be "possible" or "plausible".  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see Caluza, 
supra.  Where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself (such 
as in the recounting of symptoms or, in certain 
circumstances, attesting to in-service incurrence or 
aggravation of a disease or injury).  See Caluza, supra; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f), 
effective March 7, 1997, the date of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  

When the veteran initiated his claim of entitlement to 
service connection for post-traumatic stress disorder in 
1993, VA regulations relating to mental disorders had adopted 
the nomenclature of the 1987 edition (third edition, revised) 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-III-R).  However, the DSM had been revised in 1994 (DSM 
IV, the fourth edition).  On October 8, 1996, VA issued a 
final rule amending that portion of its Schedule for Rating 
Disabilities pertaining to mental disorders.  61 Fed. Reg. 
52,695 (Oct. 8, 1996); see also 60 Fed. Reg. 54,826 (Oct. 26, 
1995).  The revised regulations took effect on November 7, 
1996, and specifically adopted DSM-IV as the basis for the 
nomenclature of the rating schedule for mental disorders.  61 
Fed. Reg. 52,700 (Nov. 1996 amendments) [hereinafter (Nov 96 
amends)].  Cohen, 10 Vet. App. at 139.

It is noted that that provisions of 38 C.F.R. § 3.304(f) used 
to require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen, 10 Vet. App. at 139.  However, as indicated 
above, this regulation was amended in June 1999.  This 
amendment, in part, eliminated the requirement of a "clear 
diagnosis."  61 Fed. Reg. 32,807-32,808.  In the instant 
case, the Board finds that the amendment to 38 C.F.R. 
§ 3.304(f) was to conform the regulation to the Court's 
holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the 
appellant will not be prejudiced by the Board's adjudication 
of his claim under the revised criteria of 38 C.F.R. 
§ 3.304(f).  

Factual Background.  The Board has limited its recital of the 
facts to those pertinent to whether or not the appellant has 
a current diagnosis of post-traumatic stress disorder.  The 
only relevant records are two VA examination reports.  

A VA general examination in November 1992 revealed no 
psychiatric disability.  

In July 1997 the appellant was examined by VA to determine if 
he had post-traumatic stress disorder.  As his diagnosis the 
examiner stated that there was no evidence of post-traumatic 
stress disorder.  

Analysis.  The first question to be addressed is whether or 
not the veteran's claim is well-grounded.  The Board has 
reviewed the claims folder to determine if the appellant has 
submitted the evidence required to well ground his claim.  

The Court in Gaines v. West, 11 Vet. App. 353, 357 (1998) 
reiterated that a well grounded claim for service connection 
for post-traumatic stress disorder required (1) medical 
evidence of a current diagnosis of post-traumatic stress 
disorder; (2) lay evidence of an in-service stressor; and (3) 
medical nexus evidence generally linking his post-traumatic 
stress disorder to his service.  

The Court has clearly indicated that a current diagnosis of 
post-traumatic stress disorder is required in order for a 
claim for service connection for post-traumatic stress 
disorder to be well grounded.  See Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  There are no medical records in the 
claims folder which reflect treatment for, or a diagnosis of 
post-traumatic stress disorder.  The only evidence which 
indicates that the appellant currently has post-traumatic 
stress disorder consists of his statements.  The appellant is 
not competent to diagnose a medical disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
a current diagnosis of post-traumatic stress disorder the 
claim is not well grounded.  

For the reasons stated above, the Board finds that the 
veteran's claims for service connection for post-traumatic 
stress disorder is not well grounded, and thus he cannot 
invoke VA's duty to assist in the development of his claim.  
As the Court stated in Winters v. West, 12 Vet. App. 203, 206 
(1999), "absent a well-grounded claim, the adjudication 
process must come to a screeching halt."  In Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994), the Court scolded VA for 
proceeding to assist a claimant in developing a claim without 
paying sufficient heed to the determination as to whether the 
claim brought met the statutory requirements to be well 
grounded.  Inasmuch as the veteran's claim is not well 
grounded, the Board has no authority to order additional 
development.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any medical evidence that has not already been 
obtained or requested that would well ground his claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  Further, by this decision, the Board is informing 
the veteran of the evidence which is lacking and that is 
necessary to make his claim well grounded.

As the veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

